133 S.E.2d 220 (1963)
260 N.C. 576
William W. McRAE, Employee,
v.
Claude WALL, Employer, and Nationwide Mutual Insurance Company, Carrier.
No. 458.
Supreme Court of North Carolina.
November 27, 1963.
Page & Page, by John T. Page, Jr., Rockingham, for plaintiff employee, appellee.
*222 I. Weisner Farmer, Raleigh, for defendants, appellants.
HIGGINS, Justice.
When called upon to review the findings of fact, conclusions of law, and awards of the North Carolina Industrial Commission in compensation cases, the courts determine as a matter of law whether the facts found support the Commission's conclusions, and whether they justify the awards. However, in passing on challenged findings of fact, the courts must approve the findings if they are supported by competent evidence. Hence the Court may set aside a finding of fact only upon the ground it lacks evidentiary support. Blalock v. Durham, 244 N.C. 208, 92 S.E.2d 758; Watson v. Harris Clay Co., 242 N.C. 763, 89 S.E.2d 465; Creighton v. Snipes, 227 N.C. 90, 40 S.E.2d 612.
We have no difficulty in finding in the record evidence to support the finding that claimant sustained by accident a compensable injury to his hand. The award on that account is sustained. However, evidence is lacking to support the finding that claimant sustained a disfiguring scar five inches long, one-eighth-inch wide, across the side of his head above his left ear. Claimant himself testified the skin was not broken on his head. "The hair began to leave my head and the scar to show two or three weeks later. * * * The scar did not come all at one time. I did not use any applications * * * just rubbed it with turpentine."
The claimant's doctor testified the head injury consisted of a knot about the size of a quarter which had subsided when he saw him again one week after the accident. The skin was not broken. "I do not recall any injury which would result in the scar he now has * * * the lump I saw could not have resulted in the loss of hair. This scar looks as if the skin was cut or broken and sewed up. I did not find any such condition when I first examined him."
Because of lack of evidence to sustain it, we must strike the Commission's Finding No. 4. The evidence simply fails to show the disfiguring scar was the result of the accident.
The proceeding will be remanded to the North Carolina Industrial Commission with direction to strike both its Finding of Fact No. 4 and the award of $250.00 based thereon. As thus modified, the findings and award are affirmed.
Modified and affirmed.